            Case 1:21-cv-00996-LJL Document 29 Filed 03/29/21 Page 1 of 13




GREENBERG TRAURIG, LLP

Rose Cordero Prey (Bar No. 886449)
200 Park Avenue
New York, NY 10166
Telephone: (212) 801-9200
Facsimile: (212) 801-6400
Email: PreyR@gtlaw.com

Sabina A. Vayner (pro hac vice to be filed)
3333 Piedmont Road NE, Suite 2500
Terminus 200
Atlanta, Georgia 30305
Telephone: (678) 553-2409
Facsimile: (678) 553-2256
Email: VaynerS@gtlaw.com

Attorneys for Defendants
GBG Sean John LLC and GBG USA Inc.


IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

SEAN COMBS,                                       )
                                                  )     Civ. Action No. 1:21-cv-00996-LJL
                      Plaintiff,                  )
                                                  )        GBG SEAN JOHN LLC’S
       v.                                         )         AND GBG USA INC.’S
                                                  )            ANSWER AND
GBG SEAN JOHN LLC, GBG USA INC.,                  )       AFFIRMATIVE DEFENSES
MISSGUIDED LIMITED, and                           )
MISSGUIDED USA (FINANCE) INC.,                    )
                                                  )
                      Defendants.                 )


       Defendants GBG Sean John LLC (“GBG Sean John”) and GBG USA Inc. (“GBG USA”)

(collectively, “GBG”) respectfully submit their Answer and Affirmative Defenses to the

Complaint (Dkt. No. 1) filed by Plaintiff Sean Combs (“Mr. Combs”). Except as otherwise

expressly admitted, GBG denies each and every allegation contained in the Complaint.
            Case 1:21-cv-00996-LJL Document 29 Filed 03/29/21 Page 2 of 13




       For the avoidance of doubt, all headings in this Answer are identical to those stated in the

Complaint for the sake of clarity only, and GBG denies each and every allegation contained in

the Complaint headings, except as otherwise expressly admitted.

                                PRELIMINARY STATEMENT

       1.       Paragraph 1 consists of statements and conclusions of law to which no response is

required. To the extent any response may be required, GBG denies the allegations contained in

Paragraph 1.

       2.       GBG denies the allegations contained in Paragraph 2.

       3.       GBG denies the allegations contained in Paragraph 3, as to GBG.

       4.       Paragraph 4 consists of statements and conclusions of law to which no response is

required. To the extent any response may be required, GBG denies the allegations contained in

Paragraph 4.

       5.       GBG denies the allegations contained in Paragraph 5.

       6.       GBG denies the allegations contained in Paragraph 6.

                                            PARTIES

       7.       GBG lacks knowledge or information sufficient to form a belief as to the truth of

the allegations contained in Paragraph 7 and, therefore, denies those allegations.

       8.       GBG admits that GBG Sean John is a Delaware limited liability company and that

its principal place of business is 350 Fifth Avenue, 10th Floor, New York, New York 10118.

       9.       GBG admits that GBG Sean John owns and/or operates the website at

www.seanjohn.com and that this website is available to online users nationwide. GBG denies the

remaining allegations contained in Paragraph 9.




                                                  2
         Case 1:21-cv-00996-LJL Document 29 Filed 03/29/21 Page 3 of 13




       10.     GBG admits that GBG USA is a Delaware corporation, that its principal place of

business is 350 Fifth Avenue, 10th Floor, New York, New York 10118, and that GBG USA is

the parent company of GBG Sean John.

       11.     GBG lacks knowledge or information sufficient to form a belief as to the truth of

the allegations contained in Paragraph 11 and, therefore, denies those allegations.

       12.     GBG lacks knowledge or information sufficient to form a belief as to the truth of

the allegations contained in Paragraph 12 and, therefore, denies those allegations.

       13.     GBG lacks knowledge or information sufficient to form a belief as to the truth of

the allegations contained in Paragraph 13 and, therefore, denies those allegations.

       14.     GBG admits that the website at www.missguidedus.com/about includes the

statement: “It’s not just fast fashion – it’s rapid fashion. We drop up to 1000 brand new styles

every week, working constantly to bring our babes the freshest pieces, put together in wearable

ready-to-go outfits.” GBG lacks knowledge or information sufficient to form a belief as to the

truth of the remaining allegations contained in Paragraph 14 and, therefore, denies those

allegations.

                                JURISDICTION AND VENUE

       15.     GBG admits that this Court has subject matter jurisdiction over this action.

       16.     GBG does not challenge the venue of this action. GBG denies the remaining

allegations contained in Paragraph 16.

       17.     GBG does not challenge the Court’s personal jurisdiction in this action. GBG

denies the remaining allegations contained in Paragraph 17.




                                                3
         Case 1:21-cv-00996-LJL Document 29 Filed 03/29/21 Page 4 of 13




                                   BACKGROUND FACTS

       A.      Mr. Combs’s Fame and Recognition

       18.     GBG lacks knowledge or information sufficient to form a belief as to the truth of

the allegations contained in Paragraph 18 and, therefore, denies those allegations.

       19.     GBG lacks knowledge or information sufficient to form a belief as to the truth of

the allegations contained in Paragraph 19 and, therefore, denies those allegations.

       20.     GBG lacks knowledge or information sufficient to form a belief as to the truth of

the allegations contained in Paragraph 20 and, therefore, denies those allegations.

       21.     GBG lacks knowledge or information sufficient to form a belief as to the truth of

the allegations contained in Paragraph 21 and, therefore, denies those allegations.

       22.     GBG lacks knowledge or information sufficient to form a belief as to the truth of

the allegations contained in Paragraph 22 and, therefore, denies those allegations.

       23.     GBG lacks knowledge or information sufficient to form a belief as to the truth of

the allegations contained in Paragraph 23 and, therefore, denies those allegations.

       B.      GBG SJ Enters a License Agreement with Missguided

       24.     GBG admits that GBG Sean John entered into an agreement with Missguided

Limited (“Missguided”) to create and distribute a SEAN JEAN x MISSGUIDED capsule

collection (the “Capsule Collection”).

       25.     GBG denies the allegations contained in Paragraph 25. GBG further states that no

approval or consent from Mr. Combs was necessary or required for the creation and distribution

of the Capsule Collection.

       26.     GBG denies the allegations contained in Paragraph 26.

       27.     GBG admits that the Capsule Collection launched on September 29, 2020 and that

an article dated September 21, 2020 and titled P. Diddy Releases First Sean John Women’s

                                                4
          Case 1:21-cv-00996-LJL Document 29 Filed 03/29/21 Page 5 of 13




Collaboration With Missguided is available on the third-party website at www.365retail.co.uk/p-

diddy-releases-first-sean-john-womens-collaboration-with-missguided. GBG further states that

this third-party article speaks for itself. GBG lacks knowledge or information sufficient to form a

belief as to the truth of the remaining allegations contained in Paragraph 27 and, therefore,

denies those allegations.

       28.        GBG admits that an article dated September 21, 2020 and titled P. Diddy Releases

First Sean John Women’s Collaboration With Missguided is available on the third-party website

at www.365retail.co.uk/p-diddy-releases-first-sean-john-womens-collaboration-with-missguided.

GBG further states that this third-party article speaks for itself. GBG lacks knowledge or

information sufficient to form a belief as to the truth of the remaining allegations contained in

Paragraph 28 and, therefore, denies those allegations.

       29.        GBG denies the allegations contained in Paragraph 29.

       30.        GBG admits that an article dated September 21, 2020 and titled EXCLUSIVE:

Sean Jean Releases First Women’s Collaboration With Missguided is available on the third-party

website      at    https://wwd.com/fashion-news/fashion-scoops/sean-john-womens-collaboration-

missguided-1234591810 and that an article titled Jennifer Lopez, Rihanna inspire new Sean John

x Missguided collaboration dated September 29, 2020 is available on the third-party website at

https://pagesix.com/2020/09/29/jennifer-lopez-rihanna-inspire-sean-john-x-missguided-

collaboration. GBG further states that these third-party articles speak for themselves. GBG lacks

knowledge or information sufficient to form a belief as to the truth of the remaining allegations

contained in Paragraph 30 and, therefore, denies those allegations.

       31.        GBG denies the allegations contained in Paragraph 31.




                                                  5
          Case 1:21-cv-00996-LJL Document 29 Filed 03/29/21 Page 6 of 13




       32.        GBG admits that the Capsule Collection is available on the Missguided U.S.

website      at   www.missguidedus.com/collaborations/sean-john-x-missguided.       GBG      lacks

knowledge or information sufficient to form a belief as to the truth of the remaining allegations

contained in Paragraph 32 and, therefore, denies those remaining allegations.

       33.        GBG admits that the Capsule Collection is described as a “collaboration” between

GBG Sean John and Missguided and that the Capsule Collection is available on the Missguided

U.S. website at www.missguidedus.com/collaborations/sean-john-x-missguided. GBG further

states that the Missguided U.S. website and the statements contained on that website speak for

themselves. GBG lacks knowledge or information sufficient to form a belief as to the truth of the

remaining allegations contained in Paragraph 33 and, therefore, denies those remaining

allegations.

       34.        GBG states that Paragraph 34 mischaracterizes the statement on the Missguided

U.S. website at www.missguidedus.com/collaborations/sean-john-x-missguided. GBG denies the

remaining allegations contained in Paragraph 34.

       35.        GBG admits that the Capsule Collection includes more than 100 pieces of

clothing and that the Capsule Collection is available on the Missguided U.S. website. GBG

further states that Paragraph 35 mischaracterizes the statement on the Missguided U.S. website at

www.missguidedus.com/collaborations/sean-john-x-missguided. GBG lacks knowledge or

information sufficient to form a belief as to the truth of the remaining allegations contained in

Paragraph 35 and, therefore, denies those allegations.

       36.        GBG admits that the Capsule Collection is available on the GBG Sean John

website at https://seanjohn.com/pages/sean-john-x-missguided. GBG further states that the GBG

Sean John website and the statements contained on that website speak for themselves.



                                                  6
         Case 1:21-cv-00996-LJL Document 29 Filed 03/29/21 Page 7 of 13




       37.      GBG admits that “SEE THE FULL COLLECTION” and “SHOP NOW” buttons

appear on the GBG Sean John website at https://seanjohn.com/pages/sean-john-x-missguided

and   that   clicking    on   either   of   these   buttons   redirects   to   the   website   at

www.missguided.co.uk/collaborations/sean-john-x-missguided. GBG further states that these

websites and the content contained on these websites speak for themselves. GBG denies the

remaining allegations contained in Paragraph 37.

       38.      GBG denies the allegations contained in Paragraph 38, as to GBG.

       39.      GBG lacks knowledge or information sufficient to form a belief as to the truth of

the allegations regarding the purported understanding of “consumers” and, therefore, denies

those allegations. GBG denies the remaining allegations contained in Paragraph 39.

       40.      GBG denies the allegations contained in Paragraph 40.

                                          COUNT I
                           (False Endorsement, 15 U.S.C. § 1125(a))
                                   (Against All Defendants)

       41.      GBG repeats and incorporates by reference the responses contained in

Paragraphs 1-40 above.

       42.      GBG denies the allegations contained in Paragraph 42. GBG further states that no

approval or consent from Mr. Combs was necessary or required for the creation and design of the

Capsule Collection.

       43.      GBG denies the allegations of Paragraph 43.

       44.      GBG denies the allegations of Paragraph 44.

       45.      GBG denies the allegations of Paragraph 45.

       46.      Paragraph 46 consists of statements and conclusions of law to which no response

is required. To the extent any response may be required, GBG denies the allegations contained in

Paragraph 46.

                                                7
         Case 1:21-cv-00996-LJL Document 29 Filed 03/29/21 Page 8 of 13




       47.      GBG denies the allegations of Paragraph 47.

       48.      GBG denies the allegations of Paragraph 48.

       49.      Paragraph 49 consists of statements and conclusions of law to which no response

is required. To the extent any response may be required, GBG denies the allegations contained in

Paragraph 49.

       50.      GBG denies the allegations of Paragraph 50.

       51.      GBG denies the allegations of Paragraph 51.

       52.      GBG denies the allegations of Paragraph 52.

                                     COUNT II
        (Common Law Right of Publicity/Misappropriation of Likeness or Identity)
                              (Against All Defendants)

       53.       GBG repeats and incorporates by reference the responses contained in

Paragraphs 1-52 above.

       54.      GBG denies the allegations of Paragraph 54.

       55.      GBG denies the allegations of Paragraph 55.

       56.      GBG denies the allegations of Paragraph 56.

       57.      GBG denies the allegations of Paragraph 57.

       58.      GBG denies the allegations of Paragraph 58.

       59.      GBG denies the allegations of Paragraph 59.

       60.      GBG denies the allegations of Paragraph 60.

       61.      GBG denies the allegations of Paragraph 61.

                                          COUNT III
                    (Statutory Right of Publicity — Cal. Civil Code § 3344)
                                   (Against All Defendants)

       62.      GBG repeats and incorporates by reference the responses contained in Paragraphs

1-61 above.

                                               8
         Case 1:21-cv-00996-LJL Document 29 Filed 03/29/21 Page 9 of 13




       63.     GBG denies the allegations of Paragraph 63.

       64.     GBG denies the allegations of Paragraph 64.

       65.     GBG denies the allegations of Paragraph 65.

       66.     GBG denies the allegations of Paragraph 66.

       67.     GBG denies the allegations of Paragraph 67.

       68.     GBG denies the allegations of Paragraph 68.

       69.     GBG denies the allegations of Paragraph 69.

       70.     GBG denies the allegations of Paragraph 70.

       71.     GBG denies the allegations of Paragraph 71.

                                   REQUEST FOR RELIEF

       GBG denies that Mr. Combs is entitled to any relief in this action. The request for relief

on pages 13-15 of the Complaint consists of statements and conclusions of law to which no

response is required. To the extent any response may be required, GBG denies the allegations

and relief requested on pages 13-15 of the Complaint.

                                DEMAND FOR JURY TRIAL

       In his Complaint, Mr. Combs demands a trial by jury. At this stage of the litigation, GBG

does not yet possess the information necessary to determine whether or not Mr. Combs is entitled

to a trial by jury and therefore expressly reserves all rights to object to Mr. Combs’s jury trial

demand during and following discovery in this action.




                                                9
         Case 1:21-cv-00996-LJL Document 29 Filed 03/29/21 Page 10 of 13




                                  AFFIRMATIVE DEFENSES

                                   First Affirmative Defense
                                 (Failure to State a Valid Claim)

       The Complaint fails, in whole or in part, to state a claim upon which relief may be

granted because, among other reasons, GBG has a business and contractual relationship with Mr.

Combs, such that the actions at issue do not constitute any violations of law.

                                 Second Affirmative Defense
                       (Course of Dealing and/or Course of Performance)

       Mr. Combs’s claims are barred, in whole or in part, by the established course of dealing

and/or course of performance between Mr. Combs and GBG.

                                    Third Affirmative Defense
                               (Estoppel, Acquiescence, and Waiver)

       Mr. Combs’s claims are barred, in whole or in part, by the doctrines of estoppel,

acquiescence, and/or waiver.

                                   Fourth Affirmative Defense
                                           (Fair Use)

       Mr. Combs’s claims are barred, in whole or in part, to the extent GBG used Mr. Combs’s

name or identity fairly and in good faith to discuss Mr. Combs’s connection to the SEAN

JOHN® brand and to refer to Mr. Combs as the founder of the SEAN JOHN® brand, the factual

accuracy of which is acknowledged in Paragraph 20 of the Complaint.

                                Fifth Affirmative Defense
            (Non-Commercial or Protected Free Speech under the First Amendment)

       Mr. Combs’s claims are barred, in whole or in part, to the extent uses of Mr. Combs’s

name or identity by GBG constitute free speech that is non-commercial and/or is otherwise

protected under the First Amendment.




                                                10
         Case 1:21-cv-00996-LJL Document 29 Filed 03/29/21 Page 11 of 13




                                   Sixth Affirmative Defense
                            (Newsworthy or Public Affairs Use of Name)

       Mr. Combs’s claims are barred, in whole or in part, to the extent uses of Mr. Combs’s

name or identity by GBG are newsworthy and/or a matter of public affairs.

                                  Seventh Affirmative Defense
                      (No Infringing Use of Name or Identity in Commerce)

       Mr. Combs’s claims are barred, in whole or in part, to the extent GBG did not use Mr.

Combs’s name or identity in commerce in a manner that is likely to cause confusion, mistake, or

deception.

                                   Eighth Affirmative Defense
                                        (Unclean Hands)

       Mr. Combs’s claims are barred, in whole or in part, by the doctrine of unclean hands.


       GBG reserves the right to assert any other affirmative defenses during and following

discovery in this action.

       WHEREFORE, GBG prays that the Complaint be dismissed in its entirety as to GBG,

and that this Court award GBG its costs and reasonable attorneys’ fees in defending against the

Complaint and Mr. Combs’s claims in this action, and award such other and further relief to

which GBG may be justly entitled.




                                               11
 Case 1:21-cv-00996-LJL Document 29 Filed 03/29/21 Page 12 of 13




This 29th day of March, 2021.

                                     Respectfully submitted,

                                     /s/ Rose Cordero Prey
                                     Rose Cordero Prey (Bar No. 886449)
                                     GREENBERG TRAURIG, LLP
                                     200 Park Avenue
                                     New York, NY 10166
                                     Telephone: (212) 801-9200
                                     Facsimile: (212) 801-6400
                                     Email: PreyR@gtlaw.com

                                     Sabina A. Vayner (pro hac vice to be filed)
                                     GREENBERG TRAURIG, LLP
                                     3333 Piedmont Road NE, Suite 2500
                                     Terminus 200
                                     Atlanta, Georgia 30305
                                     Telephone: (678) 553-2409
                                     Facsimile: (678) 553-2256
                                     Email: VaynerS@gtlaw.com

                                     Attorneys for Defendants
                                     GBG Sean John LLC and GBG USA Inc.




                                12
        Case 1:21-cv-00996-LJL Document 29 Filed 03/29/21 Page 13 of 13




IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

SEAN COMBS,                                       )
                                                  )
                     Plaintiff,                   )     Civ. Action No. 1:21-cv-00996-LJL
                                                  )
       v.                                         )
                                                  )        GBG SEAN JOHN LLC’S
GBG SEAN JOHN LLC, GBG USA INC.,                  )         AND GBG USA INC.’S
MISSGUIDED LIMITED, and                           )            ANSWER AND
MISSGUIDED USA (FINANCE) INC.,                    )       AFFIRMATIVE DEFENSES
                                                  )
                     Defendants.                  )

                                  CERTIFICATE OF SERVICE

       The undersigned certifies that a true and correct copy of the foregoing GBG Sean John

LLC’s and GBG USA Inc.’s Answer and Affirmative Defenses was filed electronically using

the CM/ECF system on March 29, 2021, which will automatically notify and effect service on all

attorneys of record, who are deemed to have consented to electronic service via the Court’s

CM/ECF system.



                                                  /s/ Rose Cordero Prey
                                                  Rose Cordero Prey (Bar No. 886449)




                                             13
